United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1440
                      ___________________________

                                 Dale E. Bryant

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

              Nurse Denham, Correct Care Solutions Pill Nurse

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                       Submitted: November 27, 2018
                         Filed: December 11, 2018
                               [Unpublished]
                               ____________

Before KELLY, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas inmate Dale Bryant appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action against prison nurse Jonathan
Denham, in which he alleged Denham was deliberately indifferent to his serious
medical needs by delaying administration of injectable anti-nausea and pain
medication. After careful de novo review, construing the record in the light most
favorable to Bryant and drawing all reasonable inferences therefrom in his favor, see
Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (standard of review), we agree
with the district court that Bryant did not show Denham was deliberately indifferent
to his serious medical needs, see Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499
(8th Cir. 2008) (deliberate indifference is akin to criminal recklessness and demands
more than even gross negligence).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendation of the Honorable Barry
A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

                                         -2-